F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                    December 18, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court



 U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,
                                                        No. 05-2359
 v.                                             (D.C. No. CR-04-1080 M CA)
                                                       (New M exico)
 R ICAR DO M O RA LES-M A D RID,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      Ricardo M orales-M adrid pled guilty to being an illegal alien in possession

of a firearm in violation of 18 U.S.C. § 922(g)(5), and the district court sentenced

him to a term of incarceration at the bottom of the applicable guideline range. O n

appeal, M r. M orales-M adrid’s counsel filed an Anders brief and moved to



      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th Cir. R.
32.1 (eff. Jan. 1, 2007).
w ithdraw . A fter considering counsel’s brief and reviewing the record, we

conclude there are no non-frivolous grounds on which M r. M orales-M adrid could

appeal his sentence. Accordingly, we grant counsel’s motion to withdraw and

dismiss this appeal.

      The presentence report (PSR) stated, and the district court found, that M r.

M orales-M adrid engaged in a drug transaction with an undercover police officer.

W hen he was arrested and subjected to a search, officers discovered a loaded

revolver and several rocks of cocaine in M r. M orales-M adrid’s backpack. M r.

M orales-M adrid admitted both the crack and the revolver belonged to him and

that he was a M exican national in the United States illegally.

      In exchange for a guilty plea to possession of a firearm by an illegal alien,

the government agreed not to press drug possession or distribution charges. M r.

M orales-M adrid pled guilty, and the United States Probation Office prepared a

PSR. The PSR calculated an offense level of 25 and a criminal history category

of II, resulting in a suggested sentencing range of 63 to 78 months. M r. M orales-

M adrid filed an objection to the PSR and a “motion to comply with Blakely v.

Washington.” Rec., vol. I at 24. At the sentencing hearing, the district court

agreed with M r. M orales-M adrid that a criminal history category of II over-

represented his criminal history and instead settled on category I. The court then

adopted the remainder of the PSR and sentenced M r. M orales-M adrid to a term of

57 months, which was at the bottom of the applicable guideline range.

                                         -2-
      Little more than a month later, the Supreme Court decided United States v.

Booker, 543 U.S. 220 (2005). M r. M orales-M adrid filed a notice of appeal, and

this court remanded for resentencing in light of Booker. On remand, M r.

M orales-M adrid requested a new sentence of time served or 19 months. He relied

on his youth at the time of the offense and the fact that he was orphaned at a

young age and left without stable adult guidance and support. The district court

stated that it had considered the facts of the case in light of the factors set forth in

18 U.S.C. § 3553(a) and again sentenced M r. M orales-M adrid to 57 months

incarceration under the now-advisory guidelines. M r. M orales-M adrid filed a

notice of appeal.

      The Supreme Court’s decision in Anders v. California authorizes counsel to

request permission to w ithdraw where counsel conscientiously examines a case

and determines that an appeal would be wholly frivolous. 386 U.S. 738, 744

(1967). Under Anders, counsel must submit a brief to his client and this court

indicating any potential grounds for appeal based on the record. Id. His client

may choose to submit arguments to the court in response. Id. If we conclude

after a full examination of the record that the appeal is frivolous, we may grant

counsel’s motion to withdraw and dismiss the appeal. Id.

      In his Anders brief, M r. M orales-M adrid’s counsel stated that the only

remotely possible ground for an appeal was an ineffective assistance of counsel

claim, but further stated that there was no evidence in the record of an instance of

                                           -3-
per se ineffective assistance of counsel. Despite being served the Anders brief

and given an opportunity by this court to respond, M r. M orales-M adrid has failed

to do so. Upon our own examination of the record, we conclude there are no non-

frivolous appealable issues.

      M r. M orales-M adrid pled guilty to being an illegal alien in possession of a

firearm. There is no evidence in the record that his plea was made unknowingly

or involuntarily. Furthermore, we can discover no evidence in the record to

suggest that M r. M orales-M adrid’s 57-month sentence was unreasonable. See

United States v. Galarza-Payan, 441 F.3d 885, 887 (10th Cir. 2006) (Following

Booker, “[w]e review sentences imposed by the district court for

reasonableness.”). In reviewing the reasonableness of M r. M orales-M adrid’s

sentence, “we consider whether the district court correctly applied the Guidelines

and whether the ultimate sentence is reasonable in light of the factors set forth in

18 U.S.C. § 3553(a).” United States v. Sanchez-Juarez, 446 F.3d 1109, 1114

(10th Cir. 2006). A sentence falling within the properly-calculated guidelines

range is entitled to a rebuttable presumption of reasonableness. Id.

      There is nothing in the record in this case to rebut the presumption of

reasonableness. The statutory maximum for a conviction for possession of a

firearm by an illegal alien is 10 years imprisonment. See 18 U.S.C. § 924(a)(2).

M r. M orales-M adrid’s 57-month sentence falls well short of the maximum

sentence. Accordingly, the district court’s sentencing findings relative to drug

                                         -4-
possession and distribution do not run afoul of Booker because they did not

increase M r. M orales-M adrid’s sentence beyond the statutory maximum.

M oreover, the record indicates the court considered the particular facts of M r.

M orales-M adrid’s case w hen it decided to adopt a criminal history category of I,

rather than the PSR’s suggested category of II. In light of this and the district

court’s consideration of M r. M orales-M adrid’s request for a sentence of time

served at his post-Booker sentencing hearing, we cannot say that a 57-month

sentence is unreasonable.

      Furthermore, we reject ineffective assistance of counsel as a possible non-

frivolous appealable issue. Except in “rare instances [w here] an ineffectiveness

of counsel claim . . . need[s] no further development prior to review on direct

appeal,” this court will not consider ineffective assistance of counsel claims

unless they were brought pursuant to a collateral challenge. United States v.

Galloway, 56 F.3d 1239, 1240 (10 th Cir. 1995). The record in this case presents

no apparent grounds for deviating from this well-established rule.

      Because our review of the record failed to reveal any non-frivolous

appealable issues, we GR A N T counsel’s motion to withdraw and DISM ISS this

appeal.

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Circuit Judge

                                          -5-